REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise system, comprising: an osteogenic exercise machine comprising: a first base comprising a first coupling mechanism, a first frame extending from the first base, and a first handle system coupled to the first frame; a muscular hypertrophy machine comprising: a second base comprising a second coupling mechanism configured to couple to the first coupling mechanism to form the exercise system, and decouple from the first coupling mechanism to form separate osteogenic exercise and muscular hypertrophy machines, a second frame extending from the second base, a cycling apparatus coupled to the second frame; a seat assembly coupled to a rail and configured to traverse along the rail, wherein a first position comprises the seat assembly facing the osteogenic exercise machine, and a second position comprises the seat assembly rotated in an opposite direction with respect to the rail to face and interact with the muscular hypertrophy machine; and the osteogenic exercise machine further comprises foot plates positioned on the first frame, wherein in the first position, the seat assembly is moveable along the rail by a user seated on the seat assembly and engaged with the foot plates.
Claims 4-5, 9-14, 16, and 19-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim  21,  none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system, comprising: a cardiovascular exercise machine configured to be operated by a user to perform an exercise; a computing system communicatively coupled to the cardiovascular exercise machine, and the computing system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions; and a resistance adjustment device communicatively coupled to the computing device, the resistance adjustment device is configured to: transmit, to the computing system, information comprising a resistance provided by the cardiovascular exercise machine, wherein, based on the information, the processor executes the instructions to determine an activity level of the user, and the activity level of the user is used by the processor to adjust an intensity of an exercise function of the cardiovascular exercise machine to enhance a cardiovascular health of the user: and whereinApplication Serial No.: 16/887,688 Filing Date: 05/29/2020Attorney Docket No.: 96456-3110Page 5the cardiovascular exercise machine comprises a seat assembly coupled to a rail and configured to traverse along the rail, wherein a first position comprises the seat assembly facing a second cardiovascular exercise device, and a second position comprises the seat assembly rotated with respect to the rail and facing the cardiovascular exercise device.
Claims 22-24 depend either directly or indirectly from claim 21 and are allowable for all the reasons claim 21 is allowable.


Regarding independent claim  26,  none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system, comprising: a cardiovascular exercise machine configured to be operated by a user to perform an exercise; a computing system communicatively coupled to the cardiovascular exercise machine, and the computing system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions: and Application Serial No.: 16/887,688 Filing Date: 05/29/2020 Attorney Docket No.: 96456-3110 Page 6 a resistance adjustment device communicatively coupled to the computing device, the resistance adjustment device is configured to: transmit, to the computing system, information comprising a resistance provided by the cardiovascular exercise machine, wherein, based on the information, the processor executes the instructions to determine an activity level of the user, and the activity level of the user is used by the processor to adjust an intensity of an exercise function of the cardiovascular exercise machine to enhance a cardiovascular health of the user; and wherein a second cardiovascular exercise device is coupled to the cardiovascular exercise device, and the second cardiovascular exercise device comprises foot plates positioned on a first frame, wherein in a first position, a seat assembly is moveable along a rail by the user seated on the seat assembly and engaged with the foot plates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784